DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/14/2022 and 11/02/2022 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims are indefinite because independent claims 1 - 4 do not clearly set forth the metes and bounds of the patent protection desired because in claim 1 applicant claims “wherein, the transmitter transmits a first value which is the coefficient corresponding to the position of the focus lens and a second value which is the coefficient and is smaller than the first value”. As claimed the claims states that the first value is the coefficient then applicant states that the coefficient is smaller than the first value (the coefficient); it is unclear from the clams how the coefficient is smaller than the first value (the coefficient)? Clarification without introduction of new matter is required. Appropriate correction is required.

Claims 3 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims are indefinite because independent claims 3 - 4 do not clearly set forth the metes and bounds of the patent protection desired because in claim 3 applicant claims “a second value which is the coefficient and is larger than the first value”. First, there is already “a second value” claimed in the parent claim is this second value different from the “a second value” already claimed in claim 1? Second, if the two “a second value” contradicts each other in claim 1 and 3 since in claim 1 applicant claims “a second value which is the coefficient and is smaller than the first value” wherein claim 3 claims “a second value which is the coefficient and is larger than the first value”. Clarification without introduction of new matter is required. Appropriate correction is required.

Claims 3 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims are indefinite because independent claims 3 - 4 do not clearly set forth the metes and bounds of the patent protection desired because in claim 3 applicant claims “wherein, the transmitter transmits a third value which is the coefficient corresponding to the position of the focus lens and a second value which is the coefficient and is larger than the first value”. As claimed the claims states that the first value is the coefficient then applicant states that the coefficient is larger than the first value (the coefficient); it is unclear from the clams how the coefficient is larger than the first value (the coefficient)? Clarification without introduction of new matter is required. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) [as best understood in view of the 112 rejections above] as being anticipated by Sato (US PgPub No. 2010/0026821). 
Regarding claim 1, Sato teaches an accessory (figure 1 item 200) that attaches to the camera body (figure 1 item 100; wherein item 200 is connected to item 100) comprising: an optical system including a focus lens (figure 1 item 203; focus lens); and a transmitter that transmits a coefficient indicating the relationship between a movement amount of the focus lens and a movement amount of the image plane of the optical system to the camera body (paragraph 0030; focal length information and focus sensitivity information which is a ratio of a movement amount of an image plane to a movement amount of the focus lens 203 wherein information stored in the memory 208 is read by the lens CPU 207 as needed; additionally information from item 214  is transmitted to and from item 103 as discussed in at least paragraphs 0027 and 0040); wherein, the transmitter transmits a first value which is the coefficient corresponding to the position of the focus lens and a second value which is the coefficient and is smaller than the first value (paragraph 0030; information from item 214  is transmitted to and from item 103 as discussed in at least paragraphs 0027 and 0040 wherein paragraph 0030 teaches that the focal length information and focus sensitivity information is transmitted wherein the coefficient and is smaller than the first since it includes the ratio whereas the first value includes the position of the lens).

Regarding claim 2, as mentioned above in the discussion of claim 1, Sato teaches all of the limitations of the parent claim.  Additionally, Sato teaches wherein, the second value is the minimum value among the first values taken in the moving range of the focal lens (paragraphs 0112 – 0113 and figure 4; range of movement of focal lens including the minimum value).

Regarding claim 3, as mentioned above in the discussion of claim 1, Sato teaches all of the limitations of the parent claim.  Additionally, Sato teaches wherein, the transmitter transmits a third value which is the coefficient corresponding to the position of the focus lens (paragraphs 0112 – 0113 and figure 4; range of movement of focal lens) and a second value which is the coefficient and is larger than the first value (paragraph 0030 teaches that the focal length information and focus sensitivity information is transmitted in refence to the focal length taught in paragraphs 0112 – 0113 and figure 4 wherein the coefficient includes the ratio whereas the first value includes the position of the lens therefore the value can be larger according to position of focus lens in figure 4).

Regarding claim 4, as mentioned above in the discussion of claim 3, Sato teaches all of the limitations of the parent claim.  Additionally, Sato teaches wherein, the third value is the maximum value among the first values taken in the moving range of the focal lens (paragraphs 0112 – 0113 and figure 4; range of movement of focal lens including the maximum value).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okubo (US patent No. 2018/0109718) teaches a camera system with transfer function and correction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
12/08/2022